Citation Nr: 0727602	
Decision Date: 09/03/07    Archive Date: 09/14/07

DOCKET NO.  95-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The appellant has reported that he served on active duty from 
May 19, 1980 to February 5, 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The Board notes that this case was previously remanded by the 
Board in April 2001, in part to obtain the appellant's 
service records and to verify his military service.  However, 
to date, the RO has not obtained these records or received a 
negative response from the service department stating that 
the service records are not available.

The provisions of 38 C.F.R. § 3.159(c)(2) specifically 
require that VA make as many requests as necessary to obtain 
relevant records from a federal department or agency.  These 
records include but are not limited to military records, 
including service medical records.  VA will end its efforts 
to obtain records from the federal department or agency only 
if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.

A review of the record reveals that several attempts have 
been made to obtain information pertaining to the appellant's 
period of service from the National Personnel Records Center 
(NPRC), the United States Army Reserve Personnel Service 
Center (ARPERCEN), and the National Archives, all to no 
avail.  Specifically, an October 1999 Report of contact noted 
that a search for the appellant's records at the National 
Archives was negative; and a January 1993 response from NPRC 
stated that the appellant's records were not on file at NPRC 
and referred the inquiry to ARPERCEN.  The RO repeatedly 
requested records from ARPERCEN in March of 1993 and again in 
June and July of 1993.  However, ARPERCEN's only response to 
the numerous requests for information was to note that they 
were "currently processing the request for information."  A 
May 1996 ARPERCEN response to another RO request for the 
appellant's service records, noted that requests for 
information pertaining to United States Army reserve members 
should be submitted directly to the reserve member's assigned 
unit.  

The RO contacted the appellant several times to obtain 
information pertaining to his reserve unit.  Specifically, 
the RO sent the appellant letters in May 1999, and again in 
May 2005 requesting that he report the address of his reserve 
unit and then suggested that he contact his old unit directly 
to obtain the records; however, the appellant did not respond 
to these requests.  

It appears that the RO obtained the appellant's reserve unit 
address through contact with his congressional 
representative.  Specifically, a report of contact dated in 
May 1999, reveals that the RO contacted Representative J.M.'s 
office, which informed the RO that the appellant was assigned 
to the 1169th USA, Transportation Terminal Unit, (TTU), 450 
Summers Street, Barnes Building, Boston, MA, 02210, from 1982 
to 1983.  (It should be noted that a February 2002 response 
from ARPERCEN indicated that the appellant was assigned to a 
reserve unit beginning in April 1985.)

This brings the status of the case to the more recent 
requests that have been made to obtain records directly from 
the appellant's reserve unit, at the address obtained from 
representative M.'s office.  The RO first requested service 
records from the appellant's reserve unit in May of 1999.  
Subsequent requests were made in August 1999, June 2004, 
August 2004, November 2004, January 2005, May 2005, July 
2005, August 2005, September 2005, December 2005, January 
2006, March 2006, and May 2006.

What is curious about these requests is that no response was 
ever received.  A check by the Board for Army reserve units 
in Boston reveals that there is in fact a Barnes United 
States Army Reserve Center, but the address is at 495 Summer 
Street, not 


450 Summer Street.  A search for Army reserve units reveals 
that there is a unit with the designation of 1169th, but it 
appears to be an Engineering unit in Alabama.  This 
information raises a question of whether the repeated letters 
by the RO ever arrived or whether they were ignored because 
of the wrong unit designation.  

The RO cannot conclude that the appellant's service records 
do not exist or that further attempts to obtain them would 
prove futile until it obtains a response from the appellant's 
army reserve unit documenting that the requested records 
either do not exist or that the unit does not have them.  
Until a response is received, the Board cannot move forward 
with this case.  Indeed, as the record stands now, it is not 
clear that the appellant in fact had any military service-
active duty, active duty for training, or inactive duty 
training.  Although the appellant has been less than helpful 
throughout this process, because of the difficulty in 
obtaining any answer from the service department about the 
appellant or any putative records, another attempt will be 
made to assist this claimant.  

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  Contact the appellant and request 
that he provide details regarding his 
military service.  Specifically, the 
appellant should provide the name and 
address of all units (active duty or 
reserve) in which he served, including 
any Army reserve unit in Boston, and any 
additional information that might help 
locate his service medical and personnel 
records.  He should also be asked to 
provide copies of any separation 
documents or other information in his 
possession that might help prove his 
military service.

2.  The AOJ should take further steps to 
verify the appellant's period of military 
service, and to obtain his 


service medical and personnel records.  
Specifically, the AOJ should determine 
whether the current contact information 
for the appellant's reserve unit is 
accurate.  The AOJ should make further 
attempts to contact each unit in which 
the appellant served, via telephone if 
necessary, to obtain a response from the 
unit.  A response should be obtained from 
each unit identified by the appellant.  
If the appellant provides no further 
information about his military service, 
the AOJ should seek information from the 
Barnes United States Army Reserve Center 
at 495 Summer Street.  Contact should be 
sought with any support unit or 
detachment located at the Center.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the AOJ.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

